981 A.2d 1280 (2009)
Andrea J. GEORGE, Appellant
v.
UNEMPLOYMENT COMPENSATION BOARD OF REVIEW, Appellee.
No. 26 EAP 2009.
Supreme Court of Pennsylvania.
September 15, 2009.

ORDER
PER CURIAM.
AND NOW, this 15th day of September, 2009, this appeal from the Commonwealth Court's March 26, 2009 Order is quashed for lack of jurisdiction under 42 Pa.C.S. § 723(a). The Commonwealth Court's Order was not a final order of the Commonwealth Court "entered in any matter which was originally commenced in the Commonwealth Court...." See 42 Pa.C.S. § 723(a); Werner v. Zazyczny, 545 Pa. 570, 681 A.2d 1331, 1335 n. 5 (1996).